ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_05_FR.txt.                       OPINION INDIVIDUELLE DE MME LA JUGE DONOGHUE

[Traduction]

       Droit international coutumier prévoyant l’obligation d’exercer la diligence requise en vue
de prévenir les dommages transfrontières importants — Evaluation de l’impact sur
l’environnement — Notification — Consultation.


       1. Dans chacune des présentes instances jointes, le demandeur soutient que le défendeur a
violé le droit international général en causant un dommage transfrontière important à son territoire,
en omettant de procéder à une évaluation de l’impact sur l’environnement et en manquant de
l’informer et de le consulter. Je souhaite présenter ici mes vues concernant le droit international
coutumier en matière de dommages transfrontières. Plus précisément, je souligne que les Etats sont
tenus, au titre du droit international coutumier, d’exercer la diligence requise en vue de prévenir les
dommages transfrontières importants. Je considère que c’est au regard de ce devoir de diligence
sous-jacent qu’il y a lieu d’examiner la question de savoir si une activité projetée exige de prendre
des mesures spécifiques, telles que la réalisation d’une évaluation de l’impact sur l’environnement,
ou d’informer ou consulter les autres Etats susceptibles d’être touchés.


       2. Je commencerai par préciser deux points terminologiques. Premièrement, comme dans
l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay ((Argentine c. Uruguay),
arrêt, C.I.J. Recueil 2010 (I), p. 14), la Cour emploie en l’espèce les termes «droit international
général» et «droit international coutumier» sans faire de distinction apparente. Même si certains
auteurs ont attribué des sens différents à ces deux termes, j’estime que la tâche qui incombe
aujourd’hui à la Cour consiste à examiner la «coutume internationale comme preuve d’une pratique
générale, acceptée comme étant le droit», au sens de l’alinéa b) du paragraphe 1 de l’article 38 de
son Statut. Deuxièmement, j’emploie ici le terme «Etat d’origine» pour désigner l’Etat qui forme
le projet d’exercer une activité susceptible de présenter un risque de dommage transfrontière et s’y
livre lui-même, mais l’essentiel de ce que j’ai à dire s’appliquerait également à l’Etat qui autorise
pareille activité. Je n’entends pas aborder les conséquences juridiques des activités privées qui ne
sont pas attribuables à l’Etat du for, ni les activités extrêmement dangereuses, ce dont il n’est pas
question en l’espèce.


                      Le droit international coutumier de l’environnement

       3. Il est souvent difficile de déterminer l’existence et la substance des règles du droit
international coutumier. Au fil des ans, d’aucuns se sont réclamés de la déclaration faite en 1927
par la Cour permanente de Justice internationale, qui avait alors conclu que «[l]es limitations de
l’indépendance des Etats ne se présum[aient] … pas» (Lotus, arrêt no 9, 1927, C.P.J.I. série A
no 10, p. 18), pour soutenir que, s’agissant d’une règle du droit international coutumier, lorsque la
pratique des Etats et l’opinio juris n’offrent que des éléments incomplets ou contradictoires, elle ne
saurait entraver la liberté d’action des Etats. Pareille affirmation ne tient compte que d’un seul
aspect du principe dit «Lotus», alors que, pour définir le droit international coutumier, il faut
prendre en considération les paramètres fondamentaux de l’ordre juridique international,
c’est-à-dire les piliers des relations entre Etats, telle la souveraineté territoriale, et les normes
énoncées dans la Charte des Nations Unies, comme l’égalité souveraine des Etats (Charte des
Nations Unies, art. 2, par. 1).


     4. Dans l’affaire relative aux Immunités juridictionnelles de l’Etat ((Allemagne c. Italie ;
Grèce (intervenant)), arrêt, C.I.J. Recueil 2012 (I), p. 99), la question était de savoir si, au regard

                                                 -2-

du droit international coutumier, l’Allemagne bénéficiait, en Italie, de l’immunité de juridiction et
de contrainte. La Cour a reconnu qu’il s’agissait d’une situation où entraient en conflit deux
paramètres essentiels de l’ordre juridique international : l’égalité souveraine et la souveraineté
territoriale. Elle a fait observer que l’immunité de l’Etat «proc[édait] du principe de l’égalité
souveraine des Etats», qui «d[evait] être considéré conjointement avec celui en vertu duquel chaque
Etat dét[enait] la souveraineté sur son propre territoire» (p. 123-124, par. 57), avant de préciser
ceci : «Les exceptions à l’immunité de l’Etat constituent une dérogation au principe de l’égalité
souveraine. L’immunité peut constituer une dérogation au principe de la souveraineté territoriale et
au pouvoir de juridiction qui en découle.» (P. 124, par. 57.) Elle a ensuite examiné la pratique des
Etats et l’opinio juris à la lumière de ces principes concurrents et jugé qu’elle disposait d’éléments
suffisants pour définir avec une certaine précision les règles du droit international coutumier dont
relevaient les faits de cette affaire.


       5. La démarche adoptée par la Cour dans l’affaire relative aux Immunités juridictionnelles de
l’Etat et consistant à asseoir son analyse sur les principes fondamentaux s’applique tout aussi bien
à la recherche de l’existence et de la substance des règles du droit international coutumier en
matière de dommages transfrontières. Dans l’hypothèse où serait invoquée une norme
environnementale, à moins que l’argumentation ne soit étayée sur la pratique générale des Etats et
l’opinio juris, la présomption établie dans l’affaire «Lotus» amènerait à conclure que le droit
international coutumier n’impose aucune limitation à l’Etat d’origine. Toutefois, comme dans
l’affaire relative aux Immunités juridictionnelles de l’Etat, la détermination de l’existence et de la
substance des règles du droit international coutumier concernant les dommages transfrontières est
subordonnée à l’examen du conflit opposant, en l’espèce, l’égalité souveraine et la souveraineté
territoriale.


       6. La souveraineté territoriale confère à l’Etat d’origine une grande liberté en ce qui concerne
les projets qu’il entend réaliser sur son propre territoire (comme la construction d’une route ou le
dragage d’un fleuve). Cependant, l’égalité souveraine des autres Etats signifie qu’il ne peut faire
abstraction de l’impact qu’un tel projet pourrait avoir sur l’environnement de ses voisins.
Parallèlement, les droits que l’Etat susceptible d’être touché tire de l’égalité souveraine
n’emportent pas celui de faire obstacle à tout projet de l’Etat d’origine qui pourrait causer un
dommage transfrontière.


       7. La déclaration de Rio sur l’environnement et le développement de 1992 (principe 2) et
celle qui l’a précédée, la déclaration adoptée à Stockholm en 1972 par la Conférence des
Nations Unies sur l’environnement (principe 21), contiennent une disposition régulièrement citée
qui vise à concilier les intérêts de l’Etat d’origine et ceux des Etats susceptibles d’être touchés :

             «Conformément à la Charte des Nations Unies et aux principes du droit
      international, les Etats ont le droit souverain d’exploiter leurs propres ressources selon
      leur politique d’environnement et de développement, et ils ont le devoir de faire en
      sorte que les activités exercées dans les limites de leur juridiction ou sous leur contrôle
      ne causent pas de dommage à 1’environnement dans d’autres Etats ou dans des zones
      ne relevant d’aucune juridiction nationale.» (Principe 2 de la déclaration de Rio.)


       8. Dans l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay, la Cour s’est
employée à concilier les droits et responsabilités concurrents de deux Etats souverains égaux en
matière de dommages transfrontières en obligeant l’Etat d’origine à respecter la norme de la
diligence requise en vue de prévenir les dommages transfrontières importants :

                                                 -3-

              «La Cour observe que le principe de prévention, en tant que règle coutumière,
      trouve son origine dans la diligence requise («due diligence ») de l’Etat sur son
      territoire. Il s’agit de «l’obligation, pour tout Etat, de ne pas laisser utiliser son
      territoire aux fins d’actes contraires aux droits d’autres Etats» (Détroit de Corfou
      (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 22). En effet, l’Etat est
      tenu de mettre en œuvre tous les moyens à sa disposition pour éviter que les activités
      qui se déroulent sur son territoire, ou sur tout espace relevant de sa juridiction, ne
      causent un préjudice sensible à l’environnement d’un autre Etat. La Cour a établi que
      cette obligation «fait maintenant partie du corps de règles du droit international de
      l’environnement» (Licéité de la menace ou de l’emploi d’armes nucléaires, avis
      consultatif, C.I.J. Recueil 1996 (I), p. 242, par. 29).» (Usines de pâte à papier sur le
      fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 55-56,
      par. 101.)

Ainsi, en mettant en balance l’égalité souveraine et la souveraineté territoriale des Etats, on peut
dire que, selon le droit international coutumier, l’Etat d’origine a le droit d’entreprendre des
activités dans les limites de son propre territoire et l’obligation d’exercer la diligence requise en
vue de prévenir les dommages transfrontières importants.


        9. En tant que norme fondamentale, le devoir de diligence emporte une obligation de moyens
qui concerne toutes les phases d’un projet (par exemple, planification du projet, évaluation de
l’impact qu’il pourrait avoir, décision de le réaliser, mise en œuvre et contrôle a posteriori). A
l’étape de la planification, le manquement par l’Etat d’origine à l’obligation d’exercer la diligence
requise en vue de prévenir les dommages transfrontières importants peut engager sa responsabilité,
même si les Etats susceptibles d’être touchés n’en subissent aucun préjudice matériel. Voilà
pourquoi (comme dans l’affaire Nicaragua c. Costa Rica) l’omission d’évaluer l’impact sur
l’environnement peut valoir manquement, de la part de l’Etat, aux obligations que lui impose le
droit international coutumier, même en l’absence de preuve de dommage matériel sur le territoire
de l’Etat touché. Si, à une étape ultérieure, le manquement de l’Etat d’origine à son devoir de
diligence dans la mise en œuvre du projet entraîne des dommages transfrontières importants, la
norme fondamentale violée reste celle de la diligence requise, mais les réparations dues à l’Etat
touché doivent également tenir compte du préjudice matériel subi par cet Etat (c’est pourquoi je ne
vois pas l’intérêt de distinguer entre les obligations «de nature procédurale» et «de fond», comme
l’a fait la Cour).


       10. Même si l’obligation d’exercer la diligence requise est énoncée de manière générale, cela
n’enlève rien à son importance. C’est à la lumière des faits et circonstances propres à chaque cas
qu’il convient de répondre à la question de savoir si l’Etat d’origine y a satisfait. Bien
évidemment, il est possible que le droit international coutumier prévoie aussi des règles
spécifiques, tant procédurales que de fond, qui en assurent la mise en œuvre. Pour parvenir à des
conclusions sur l’existence et la substance de ces règles spécifiques, il faut toutefois tenir compte
de la pratique des Etats et de l’opinio juris, sans quoi la Cour n’est pas en mesure de les énoncer, et
il convient d’apprécier les droits et obligations des parties par rapport au devoir de diligence
sous-jacent.


       11. C’est dans ce cadre que je formulerai à présent quelques observations concernant
l’évaluation de l’impact sur l’environnement, la notification et la consultation.

                                                -4-

                          L’évaluation de l’impact sur l’environnement

       12. Dans l’affaire relative à des Usines de pâte à papier, la Cour a étayé son interprétation
d’un traité bilatéral entre les parties en faisant observer ce qui suit :

             «[O]n peut désormais considérer qu’il existe, en droit international général, une
      obligation de procéder à une évaluation de l’impact sur l’environnement lorsque
      l’activité industrielle projetée risque d’avoir un impact préjudiciable important dans un
      cadre transfrontière, et en particulier sur une ressource partagée. De plus, on ne
      pourrait considérer qu’une partie s’est acquittée de son obligation de diligence, et du
      devoir de vigilance et de prévention que cette obligation implique, dès lors que,
      prévoyant de réaliser un ouvrage suffisamment important pour affecter le régime du
      fleuve ou la qualité de ses eaux, elle n’aurait pas procédé à une évaluation de l’impact
      sur l’environnement permettant d’apprécier les effets éventuels de son projet.»
      (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
      C.I.J. Recueil 2010 (I), p. 83, par. 204.)


       13. Ces propos sont souvent interprétés comme indiquant que le droit international général
(ou coutumier) impose l’obligation spécifique de procéder à une évaluation de l’impact sur
l’environnement lorsqu’il existe un risque de dommage transfrontière important. Toutefois, je ne
suis pas convaincue que, outre le devoir de diligence sous-jacent, la pratique des Etats et
l’opinio juris appuieraient l’existence d’une règle aussi stricte. Loin de moi l’idée de minimiser la
valeur de l’évaluation de l’impact environnemental dans la perspective de l’exécution de
l’obligation de diligence. Si une activité projetée présente un risque de dommage transfrontière
important, l’Etat d’origine aura peine à expliquer sa décision de l’entreprendre sans une
appréciation préalable du risque de dommage transfrontière.


       14. Dans l’affaire relative à des Usines de pâte à papier, la Cour s’est judicieusement refusée
à élaborer des règles de fond et de procédure spécifiques relativement à l’évaluation de l’impact
transfrontière sur l’environnement :

             «[I]l revient à chaque Etat de déterminer, dans le cadre de sa législation
      nationale ou du processus d’autorisation du projet, la teneur exacte de l’évaluation de
      l’impact sur l’environnement requise dans chaque cas en prenant en compte la nature
      et l’ampleur du projet en cause et son impact négatif probable sur l’environnement,
      ainsi que la nécessité d’exercer, lorsqu’il procède à une telle évaluation, toute la
      diligence requise.» (Usines de pâte à papier sur le fleuve Uruguay (Argentine
      c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83, par. 205.)


       15. Dans le présent arrêt, la Cour précise que le passage précité de l’arrêt rendu en l’affaire
relative à des Usines de pâte à papier n’équivaut pas à un renvoi au droit interne en ce qui
concerne les règles de fond et de procédure relatives à l’évaluation de l’impact sur l’environnement
(comme l’a affirmé l’une des Parties), mais que «[c]’est à la lumière des circonstances propres à
chaque cas que doit être déterminée la teneur de l’évaluation de l’impact sur l’environnement»
(paragraphe 104). Ainsi, la Cour ne s’est pas aventurée à prescrire le détail des éléments de fond et
de procédure de l’évaluation de l’impact transfrontière. Dans la mesure où l’Etat d’origine remplit
l’obligation qui lui incombe d’exercer toute la diligence requise en vue de prévenir les dommages
transfrontières, la façon dont l’évaluation est réalisée peut varier.

                                                  -5-

                                  La notification et la consultation

      16. Dans le présent arrêt, la Cour se penche également sur les obligations de notification et
de consultation invoquées, en ce qui concerne les dommages transfrontières importants :

            «Si l’évaluation de l’impact sur l’environnement confirme l’existence d’un
      risque de dommage transfrontière important, l’Etat d’origine est tenu, conformément à
      son obligation de diligence due, d’informer et de consulter de bonne foi l’Etat
      susceptible d’être affecté, lorsque cela est nécessaire aux fins de définir les mesures
      propres à prévenir ou réduire ce risque.» (Par. 104.)


       17. La Cour ne fournit aucune explication quant à la formulation qu’elle donne aux
obligations de notification et de consultation, laquelle ne semble provenir ni des positions des
Parties ni de la pratique des Etats ou de l’opinio juris. Les Parties affirment toutes deux que le
droit international général impose la notification et la consultation en ce qui concerne les activités
qui présentent un risque de dommage transfrontière important. Toutefois, elles ne partagent pas les
mêmes vues sur la substance spécifique de pareilles obligations. Ainsi, le Nicaragua soutient qu’il
n’y a obligation de notifier et de consulter que si une évaluation de l’impact sur l’environnement
indique que d’autres Etats subiront probablement des dommages transfrontières importants, alors
que le Costa Rica fait valoir qu’il peut être nécessaire d’informer l’Etat potentiellement touché
avant de procéder à une telle évaluation.


       18. Chacune des Parties cherchant à imposer à l’autre les conditions qu’elle allègue, aucune
n’a intérêt à attirer l’attention sur les aspects de la pratique des Etats ou de l’opinio juris qui
tendraient à contredire l’existence d’obligations de notification et de consultation. Par ailleurs, la
Cour ne dispose pas des moyens nécessaires pour procéder elle-même à l’analyse des législations et
pratiques nationales sur ce sujet. (A titre d’exemple, pour parvenir à se faire une idée du droit
fédéral des Etats-Unis d’Amérique en matière d’évaluation de l’impact sur l’environnement dans
un contexte transfrontière, il faudrait étudier la législation, une réglementation très volumineuse, la
jurisprudence, ainsi que les décisions de diverses autorités administratives.)


       19. Les Parties n’ont apporté aucune preuve directe de la pratique des Etats en matière de
notification et de consultation en ce qui concerne l’impact environnemental transfrontière,
renvoyant plutôt la Cour à des textes internationaux et aux décisions des juridictions
internationales. La formulation que la Cour a donnée aux obligations de notification et de
consultation s’apparente à celle des articles 8 et 9 du projet d’Articles sur la prévention des
dommages transfrontières résultant d’activités dangereuses adopté en 2001 par la Commission du
droit international (Annuaire de la Commission du droit international, 2001, vol. II, 2e partie,
p. 157-158). Même si ce projet d’Articles et les commentaires y afférents, abondamment cités,
constituent une contribution précieuse de la Commission, il ne faut pas surestimer leur importance
pour l’appréciation de la pratique des Etats et de l’opinio juris. On doit par ailleurs se garder de
tirer des conclusions générales concernant l’état du droit international coutumier à partir du libellé
d’un traité ou de ses interprétations judiciaires (tel l’arrêt rendu en l’affaire relative à des Usines de
pâtes à papier). A titre d’exemple, la convention de 1991 sur l’évaluation de l’impact sur
l’environnement dans un contexte transfrontière (la convention d’Espoo) contient des dispositions
expresses sur la notification et la consultation. Cette convention a été rédigée pour rendre compte
des pratiques européennes et nord-américaines et, même si elle est à présent ouverte à l’adhésion
des Etats d’autres régions, elle demeure pour l’essentiel un traité entre les Etats européens et le
Canada. Lorsque c’est un groupement plus large d’Etats qui s’est penché sur les questions de
l’évaluation de l’impact sur l’environnement, de la notification et de la consultation, comme dans la
déclaration de Rio de 1992, la formule qui en est résultée est bien plus générale (voir le principe 19
de la déclaration de Rio, aux termes duquel il faut «prévenir suffisamment à l’avance les Etats

                                                -6-

susceptibles d’être affectés et leur communiquer toutes informations pertinentes», et «mener des
consultations avec ces Etats rapidement et de bonne foi»).


       20. Pour ces raisons et même si je reconnais que l’obligation d’exercer la diligence requise
en vue de prévenir les dommages transfrontières importants qui incombe à l’Etat d’origine au titre
du droit international coutumier emporte certaines exigences en matière de notification et de
consultation envers les Etats pouvant être touchés, je ne considère pas que le droit international
coutumier impose les obligations spécifiques formulées par la Cour. Je mentionnerai deux points
particulièrement préoccupants à cet égard.


       21. Premièrement, on pourrait interpréter l’arrêt comme laissant entendre qu’il n’existe
qu’un seul cas dans lequel l’Etat d’origine doit informer les Etats susceptibles d’être touchés, soit
celui où l’évaluation de l’impact sur l’environnement qu’il effectue confirme l’existence d’un
risque de dommage transfrontière important. Le projet d’Articles sur la prévention des dommages
transfrontières résultant d’activités dangereuses adopté par la Commission du droit international
en 2001 contient, en son article 8, un déclencheur similaire en ce qui concerne la notification.
Toutefois, le devoir de diligence peut exiger qu’un Etat susceptible d’être touché soit informé à un
autre stade du processus. Par exemple, la participation de cet Etat peut se révéler nécessaire pour
que l’Etat d’origine puisse procéder à une évaluation fiable du risque de dommage transfrontière.
La convention d’Espoo (art. 3) exige ainsi la notification aux Etats susceptibles d’être touchés
avant qu’il ne soit procédé à l’évaluation de l’impact sur l’environnement, ce qui leur permet de
prendre part à celle-ci.


      22. Les faits de l’affaire Nicaragua c. Costa Rica illustrent l’importance d’une notification
préalable à l’évaluation de l’impact sur l’environnement. En effet, seul le Nicaragua est à même
d’effectuer des mesures et de prélever des échantillons dans les eaux du fleuve San Juan ou
d’autoriser le Costa Rica à le faire. Dès lors, on voit difficilement comment le Costa Rica aurait pu
évaluer correctement l’impact sur le fleuve sans tenter d’obtenir l’intervention de son voisin.


       23. Deuxièmement, outre les mesures visant à empêcher ou à réduire le risque de dommage
transfrontière important, il existe d’autres sujets, tels que les vues respectives des parties sur la
fragilité de l’environnement de l’Etat touché ou les modalités du processus d’évaluation de
l’impact sur l’environnement, pour lesquels la consultation pourrait aider l’Etat d’origine à
s’acquitter de son devoir de diligence.


       24. La Cour réaffirmant aujourd’hui que le devoir fondamental de l’Etat d’origine est de
faire preuve de la diligence requise en vue de prévenir les dommages transfrontières importants, je
ne crois pas qu’il y ait lieu d’interpréter l’arrêt comme signifiant que cet Etat est tenu d’informer
les Etats susceptibles d’être touchés uniquement lorsque l’évaluation de l’impact sur
l’environnement conclut à l’existence d’un risque à cet égard. Je ne considère pas non plus que la
Cour ait exclu la possibilité que l’obligation de diligence incombant à l’Etat d’origine exige la
notification d’autres informations ou la consultation de l’Etat susceptible d’être touché sur des
sujets qu’elle n’aurait pas précisés. C’est à la lumière des circonstances de chaque cas qu’il
convient d’aborder la question de savoir si le devoir de diligence nécessite la notification ou la
consultation, ainsi que sur les modalités de temps et de contenu de telles obligations.


                                                             (Signé)   Joan E. DONOGHUE.


                                           ___________

